 

Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Third Amendment to Credit and Security Agreement (this “Third Amendment”),
dated as of November 6, 2012, is made by and among COMMAND SECURITY CORPORATION,
a New York corporation (“CSC” or “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, acting through its Wells Fargo
Business Credit operating division (“Wells Fargo”).

 

WITNESSETH:

 

WHEREAS, the Borrower and Wells Fargo are parties to a certain Credit and
Security Agreement dated as of February 12, 2009 (as amended by that certain
Amendment to Credit and Security Agreement dated as of December 1, 2009, that
certain Second Amendment to Credit and Security Agreement dated as of October
18, 2011, and as further amended, supplemented and in effect, collectively, the
“Credit Agreement”); and

 

WHEREAS, the Borrower and Wells Fargo have agreed to modify and amend certain
terms and conditions of the Credit Agreement, all as provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.Defined Terms. Capitalized terms used in this Third Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.

 

2.Amendment to Section 5. The provisions of Section 5 of the Credit Agreement
are hereby amended as follows:

 

(a)Section 5.7(b) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in its stead:

 

“(b)      Borrower may repurchase its common stock provided that (i) the amount
of such repurchase does not exceed $4,000,000 in the aggregate for the period
ending October 31, 2013 (it being understood that as of November 6, 2012,
Borrower has already repurchased common stock equal to $1,975,226 of this
$4,000,000 limit), and (ii) immediately before and after giving effect to such
repurchase (A) no Event of Default shall have occurred and be continuing, and
(B) Borrower shall have at least $3,000,000 in availability under the Borrowing
Base immediately before and after giving effect to such repurchase after
excluding from the Borrowing Base all undisputed trade payables which are more
than 30 days past due date or 60 days past invoice date.”

 

3.Amendments to Exhibit A. Exhibit A of the Credit Agreement is hereby amended
as follows:

 

(a)The definition of “Funds from Operations” is hereby deleted in its entirety
and the following substituted in its stead:

 

““Funds from Operations” means for a given period, the sum of (a) Net Income,
(b) depreciation and amortization, (c) any increase (or decrease) in deferred
income taxes, (d) any increase (or decrease) in lifo reserves, (e) other
non-cash items, and (f) Relocation Expenses, each as determined for such period
in accordance with GAAP.

 

(b)The following new definitions are hereby added to Exhibit A of the Credit
Agreement in their correct alphabetical order:

 

1

 

 

Exhibit 10.1

 

(i) ““New Headquarters” means the Premises located at 512 Herndon Parkway, Suite
A, Herndon, Virginia 20170.”

 

(ii) ““New Headquarters Lease” means that certain Deed of Lease, dated as of
September 20, 2012, by and between the Borrower and FP Van Buren, LLC, with
respect to the New Headquarters.”

 

(ii) ““Relocation Expenses” means all expenses, in an aggregate amount not to
exceed $2,000,000 incurred by Borrower relating to Borrower’s consolidation and
relocation of its chief executive office to the New Headquarters.”

 

4.Amendment to Exhibit B. Exhibit B (Premises) of the Credit Agreement is hereby
deleted in its entirety and the “Exhibit B” attached hereto is substituted in
its stead.

 

5.Consent to Consolidation/Relocation to New Headquarters. Borrower has informed
Wells Fargo that (i) that Borrower has entered into the New Headquarters Lease,
and (ii) by January 14, 2013, Borrower intends to consolidate and relocate
Borrower’s chief executive office to the New Headquarters. Pursuant to Section
5.25 of the Credit Agreement, Wells Fargo consents to (i) the Borrower’s
entering into the New Headquarters Lease, and (ii) the consolidation/relocation
to the New Headquarters provided that, on or before January 14, 2013, Borrower
shall have delivered to Wells Fargo a Landlord’s Disclaimer and Consent from the
landlord of the New Headquarters, pursuant to which such landlord waives its
Lien in any Collateral of Borrower located at the New Headquarters, and which
Landlord’s Disclaimer and Consent shall otherwise be in form and substance
satisfactory to Wells Fargo in its sole discretion; provided, further that, if
such Landlord’s Disclaimer and Consent is not delivered to Wells Fargo on or
before January 14, 2013, Wells Fargo shall, in its sole discretion, either (i)
agree to provide a reasonable extension of such deadline, or, (ii) in the
alternative, institute a Borrowing Base Reserve that shall in no event exceed
the amount of three (3) months’ rent under the New Headquarters Lease.

 

6.Ratification of Loan Documents. Except as provided for herein, all terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. Borrower hereby ratifies, confirms, and reaffirms all
representations, warranties, and covenants contained therein and acknowledges
and agrees that the Obligations, as modified hereby, are and continue to be
secured by the Collateral. Borrower warrants and represents to Wells Fargo that
as of the date hereof, no Event of Default has occurred and is continuing.
Borrower acknowledges and agrees that Borrower does not have any offsets,
defenses, or counterclaims against Wells Fargo thereunder, and to the extent
that any such offsets, defenses, or counterclaims may exist, Borrower hereby
WAIVES and RELEASES Wells Fargo therefrom.

 

7.Third Amendment Fee. In addition to the other fees described in the Credit
Agreement for which the Borrower is obligated to pay to Wells Fargo, in
consideration of Wells Fargo’s entering into this Third Amendment, the Borrower
shall pay to Wells Fargo a fee (the “Third Amendment Fee”) in the amount of One
Thousand Five Hundred Dollars ($1,500.00) simultaneous with the execution and
delivery of this Third Amendment to Wells Fargo, which Third Amendment Fee shall
be fully and irrevocably earned by Wells Fargo as of such date, and is
non-refundable to the Borrower.

 

8.Conditions Precedent. This Third Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
Wells Fargo:

 

(a)This Third Amendment shall have been duly executed and delivered by the
respective parties thereto, and shall be in full force and effect and shall be
in form and substance satisfactory to Wells Fargo.

 

(b)Wells Fargo shall have received the documents, instruments and agreements as
Wells Fargo may reasonably require to effectuate this Third Amendment.

 

2

 

 

Exhibit 10.1

 

(c)All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Third Amendment shall have been
duly and effectively taken and evidence thereof reasonably satisfactory to Wells
Fargo shall have been provided to Wells Fargo.

 

(d)The Borrower shall have paid the Third Amendment Fee.

 

(e)The Borrower shall have provided Wells Fargo with a true and complete copy of
the New Headquarters Lease.

 

9.Miscellaneous.

 

(a)This Third Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

 

(b)This Third Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

(c)Any determination that any provision of this Third Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Third Amendment.

 

(d)The Borrower shall pay on demand all reasonable and documented costs and
expenses of Wells Fargo, including, without limitation, reasonable attorneys’
fees in connection with the preparation, negotiation, execution and delivery of
this Third Amendment.

 

(e)The Borrower warrants and represents that the Borrower has consulted with
independent legal counsel of the Borrower’s selection in connection with this
Third Amendment and is not relying on any representations or warranties of Wells
Fargo or its counsel in entering into this Third Amendment.

 

[Remainder of Page Left Blank Intentionally]

 

3

 

 

Exhibit 10.1

 

IN WITNESS WHEREOF, each party hereto has executed this Third Amendment as a
sealed instrument under the laws of the Commonwealth of Massachusetts through
its authorized officer as of the date set forth above.

 

  COMMAND SECURITY CORPORATION       By: /s/ Craig P. Coy   Name:      Craig P.
Coy   Title:        Chief Executive Officer       WELLS FARGO BANK,   NATIONAL
ASSOCIATION       By: /s/ Jeffrey E. Giunta   Name:      Jeffrey E. Giunta  

Title:        Authorized Signatory

 

Signature Page to Third Amendment to Credit Agreement

 

4

 

 

Exhibit 10.1

 

Exhibit B to Credit and Security Agreement

 

Premises

 

The Premises referred to in the Credit and Security Agreement have the following
addresses:

 

1.1133 Route 55, Suite D, Lagrangeville, New York 12540

 

2.512 Herndon Parkway, Suite A, Herndon, Virginia 20170

 



5



